Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Di Censo et al. (US 2018/0295461 A1).
Claim 12, A personal communications device (Fig.2 and ¶0027, directional speaker 110), comprising: a base unit (Fig.2 and ¶0027, pan-tilt assembly 220); a directional speaker (Fig.2 and ¶0027, directional speaker 110); and a camera configured to detect one or more of a location and a position of a human user (Fig.2 and ¶0022, sensor 120 (camera) tracking position/location of user), wherein the base unit is configured to control (¶0030) the directional speaker for producing a directional sound field having a 
Claim 13, further comprising: a pan/tilt gimbal component, wherein the base unit is further configured to control the pan/tilt gimbal component based on one or more of the detected location and the detected position of the human user, thereby aiming the directional sound field toward the human user to allow him or her to privately hear sound produced by the personal communications device (¶0030) (¶0020, listening privacy to user).   

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (US 2013/0259254 A1) in view of Di Censo et al. (US 2018/0295461 A1).
Claim 1, a personal communications device (Xiang, Fig.1 and ¶0092), comprising: a directional speaker (Xiang, ¶0097, directionally controllable transducer (loudspeaker array)), wherein to control the directional speaker for producing a directional sound field (Xiang, abstract, sound field; Fig.33B, T300: produce sound field) having a path directed toward a location of a human user (Xiang, ¶0229, direct a beam from the loudspeaker array to the point source): and a microphone array configured to receive 
Xiang does not teach a base unit.
Di Censo teaches a base unit (Di Censo, Fig.2 and ¶0027, pan-tilt assembly 220). The motivation to combine Di Censo’s base unit with Xiang’s directional sound field device is for generate audio events at precise locations (Di Censo, ¶0030).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to configure a base unit as taught by Di Censo in Xiang for generate audio events at precise locations.

Claim 4, Xiang teaches a device for producing a direction sound field for based on the derived location of the human user, thereby aiming the directional sound field toward the location of the human user to allow him or her to privately hear sound produced by the personal communications device (Xiang, ¶0228 - ¶0029) (¶0092). 
Xiang does not teach a pan/tilt gimbal component.
Di Censo teaches a pan/tilt gimbal component (Di Censo, Fig.2 and ¶0027, pan-tilt assembly 220). The motivation to combine Di Censo’s pan/tilt gimbal component with Xiang’s directional sound field device is for generate audio events at precise locations (Di Censo, ¶0030).
.

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (US 2013/0259254 A1) in view of Di Censo et al. (US 2018/0295461 A1) and further in view of Moore (US 2019/0394598 A1).
Claim 6, the combination of Xiang and Di Censo teaches wherein the directional speaker and microphone array, the base unit is further configured to control the pan/tilt gimbal component based on the derived location of the human user, thereby aiming the microphone array contained in the directional speaker toward the human user.
The combination of Xiang and Di Censo does not teach the directional speaker is configured to contain the microphone array.
Moore teaches directional speaker is configured to contain the microphone array (Moore, Fig.5 and Fig.8, speaker 118 with sensors 522; ¶0111, speaker 118 with sensors microphones (acoustic array); ¶0144-¶0145, directional speakers). The motivation to combine Moore with Xiang and Di Censo is for configuring a speaker in a self-contained audio system for radiate sound in an adaptable manner (Moore, ¶0145).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to configure where the directional speaker is configured to contain the microphone array as taught by Moore in Xiang and Di Censo for configuring a speaker in a self-contained audio system for radiate sound in an adaptable manner.

7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (US 2013/0259254 A1) in view of Di Censo et al. (US 2018/0295461 A1) and further in view of Chang et al. (US 2017/0289684 A1).
Claims 7 and 8, the combination of Xiang and Di Censo teaches a directional speaker and the directional speaker is configured to produce an ultrasound or acoustic beam along the path directed toward the location of the human user (Xiang, ¶0086) (Xiang, ¶0097, directionally controllable transducer (loudspeaker array).
The combination of Xiang and Di Censo does not teach the directional speaker is a parametric speaker.
Chang teaches a directional parametric speaker (Chang, ¶0003). The motivation to combine Chang with Xiang and Di Censo is for creating a private audio zone (Chang, ¶0003).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to configure where directional speaker is a parametric speaker as taught by Chang in Xiang and Di Censo for creating a private audio zone.

Claim 9, the combination of Xiang, Di Censo and Chang teaches wherein the base unit is further configured to generate a sound masking signal, and to adjust a level of the sound masking signal based on a reproduced level of the ultrasound or acoustic beam (Xiang, Fig.2 and ¶0094).

Claim 11, the combination of Xiang and Di Censo teaches wherein the directional speaker including a multi-directional phased array (Xiang, Fig.5B and ¶0133) configured 
The combination of Xiang and Di Censo does not teach the directional speaker is a parametric speaker.
Chang teaches a directional parametric speaker (Chang, ¶0003). The motivation to combine Chang with Xiang and Di Censo is for creating a private audio zone (Chang, ¶0003).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to configure where directional speaker is a parametric speaker as taught by Chang in Xiang and Di Censo for creating a private audio zone.

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (US 2013/0259254 A1) in view of Chang et al. (US 2017/0289684 A1).
Claim 5, a method of a personal communications device (Xiang, Fig.1 and ¶0092; ¶0007, method), comprising: receiving a spoken input signal produced by a human user at a microphone array of the personal communications device (Xiang, ¶0228), the personal communications device having a directional speaker (Xiang, ¶0097, directionally controllable transducer (loudspeaker array)) including a multi directional phased array (Xiang, Fig.5B and ¶0133): estimating direction or bearing information pertaining to the human user by the personal communications device based at least on the received spoken input signal (Xiang, ¶0227-¶0228, microphone array received signal to estimate direction of arrival of user speech); deriving a location of the human .

Response to Arguments
10. 	Applicant’s arguments with respect to claim(s) 1 and 4 -13 have been considered but are moot in view of new ground of rejection.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 24, 2021
/SIMON KING/Primary Examiner, Art Unit 2653